SANDERS, Justice
(concurring).
The East Ascension Telephone Company’s petition to the Commission sought an adjustment of a specific rate, that of foreign exchange service. Hence, it was directed to the rate schedule, or structure, rather than the over-all rate of return. Schedule formulation is normally the second step in the rate-making process. As stated in Federal Power Commission v. Natural Gas Pipeline Company, 315 U.S. 575, 62 S.Ct. 736, 86 L.Ed. 1037, “The establishment of a rate for a regulated industry often involves two steps of different character, one of which may appropriately precede the other. The first is the adjustment of the general revenue level to the demands of a fair return. The second is the adjustment of a rate schedule conforming to that level so as to eliminate discriminations and unfairness from its details.” 315 U.S. 575, 584, 62 S.Ct. 736, 742, 86 L.Ed. 1037, 1048-1049.
In fixing a differential rate in a schedule, one factor to be considered is the cost of the specific service. This will, of course, include operating expenses, maintenance, and depreciation. The cost of the specific service, however, is not the only pertinent factor. Among other factors to be considered are the fair apportionment of the total revenue requirements among the various classes of consumers and the maintenance of optimum use of the various classes of service. See United Gas Pipe Line Co. v. Louisiana Public Service Com’n, 241 La. 687, 130 So.2d 652 (Industrial gas rates); Re Southern New England Telephone Company, 73 P.U.R. *554(n. s.) 185; Re Intercompany Foreign Exchange Telephone Service, 64 P.U.R. (n. s.) 65; and Bonbright, Principles of Public Utility Rates, pp. 287—305 (1961).
Since, as found in the majority opinion, the Commission based its order solely on the loss of long distance tolls caused by the foreign exchange subscriber, I concur in the decree.